Exhibit 10.5

 



SECURITIES ASSIGNMENT AGREEMENT

 

This Securities Assignment Agreement is dated as of October 1, 2014 (this
“Assignment”), by and among AR Capital, LLC, a Delaware limited liability
company (the “Seller”), and the parties identified on the signature page hereto
(each a “Buyer” and collectively, the “Buyers”).

 

WHEREAS, on the terms and subject to the conditions set forth in this
Assignment, the Seller wishes to assign to the Buyers an aggregate of 60,000
shares (the “Shares”) of common stock (“Common Stock”) of AR Capital Acquisition
Corp. (the “Company”), and the Buyers wish to purchase and receive the Shares
from the Seller.

 

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Assignment, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:

 

Section 1 Assignment of Shares. Seller hereby assigns 20,000 Shares to each of
the Buyers, of which an aggregate of 7,827 Shares shall be subject to forfeiture
by the Buyers on a pro rata basis to the extent the underwriters’ over-allotment
option (as described in the Company’s registration statement on Form S-1, as
amended (File Number 333-198014) (the “Registration Statement”), under the
Securities Act of 1933, as amended (the “Act”), relating to an underwritten
public offering by the Company (the “Public Offering”)) is not exercised in
full. The Buyers have paid to the Seller an aggregate amount of Two Hundred
Seventeen Dollars and Thirty Nine Cents ($217.39) (the “Purchase Price”), in
consideration of the assignment of the Shares.

 

Section 2 No Conflicts. Each party represents and warrants that neither the
execution and delivery of this Assignment by such party, nor the consummation or
performance by such party of any of the transactions contemplated hereby, will,
with or without notice or lapse of time, constitute, create or result in a
breach or violation of, default under, loss of benefit or right under or
acceleration of performance of any obligation required under any agreement to
which it is a party.

 

Section 3 Investment Representations. Each Buyer represents and warrants, with
respect to himself or herself only, as follows: such Buyer hereby acknowledges
that an investment in the Shares involves certain significant risks. Such Buyer
has no need for liquidity in his or her investment in the Shares for the
foreseeable future and is able to bear the risk of that investment for an
indefinite period. Such Buyer acknowledges and hereby agrees that the Shares
will not be transferable under any circumstances unless registered by the
Company in accordance with federal and state securities laws or sold in
compliance with an exemption under such laws and such transfer complies with all
applicable lock-up restrictions on such Buyer (as described in the Company’s
Registration Statement relating to the Public Offering). Such Buyer further
understands that any certificates evidencing the Shares bear a legend referring
to the foregoing transfer restrictions.

 

 

 

  

The Shares are being acquired solely for such Buyer’s own account, for
investment purposes only, and are not being purchased with a view to or for the
resale, distribution, subdivision or fractionalization thereof; and such Buyer
has no present plans to enter into any contract, undertaking, agreement or
arrangement for such resale, distribution, subdivision or fractionalization.
Such Buyer has been given the opportunity to (i) ask questions of and receive
answers from the Seller and the Company concerning the terms and conditions of
the Shares, and the business and financial condition of the Company and (ii)
obtain any additional information that the Seller possesses or can acquire
without unreasonable effort or expense that is necessary to assist such Buyer in
evaluating the advisability of the purchase of the Shares and an investment in
the Company. Such Buyer is not relying on any oral representation made by any
person as to the Company or its operations, financial condition or prospects.
Such Buyer is an “accredited investor” as defined in Regulation D promulgated by
the Securities and Exchange Commission under the Act. In the event such Buyer
does not join the Board of Directors of the Company upon the consummation of the
Public Offering (whether and either at the election of the Company or such Buyer
for any reason), then such Buyer shall promptly return the Shares to the
Company.

 

Section 4 Miscellaneous. This Assignment, together with the certificates,
documents, instruments and writings that are delivered pursuant hereto,
constitutes the entire agreement and understanding of the parties hereto in
respect of its subject matter. This Assignment may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument. This Assignment may not be amended,
modified or waived as to any particular provision, except by a written
instrument executed by all parties hereto. Except as otherwise provided herein,
no party hereto may assign either this Assignment or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Assignment to be
effective as of the date first set forth above.

 

  AR CAPITAL, LLC         By: /s/ Nicholas S. Schorsch     Name: Nicholas S.
Schorsch     Title:  Manager         BUYERS:       /s/ David Gong   Name:  David
Gong       /s/ P. Sue Perrotty   Name: P. Sue Perrotty       /s/ Dr. Robert J.
Froehlich   Name: Dr. Robert J. Froehlich

 

[SIGNATURE PAGE TO SECURITIES ASSIGNMENT AGREEMENT]

 

 

